 LEADER NEWS CO., INC.119organizers to "employee.areas" and prohibiting such activities when all em-ployees involved are on nonworking time, not only on the selling floors and insuch other areas as are reasonably closed to discussion or to the employees in-volved but in all other portions of the premises;and by interrogation concerningand promise of benefit in connection with union activities,the Respondent inter-fered with,restrained,and coercedits employees in violation of Section 8 (a) (1)of the Act.Beyond the rules against solicitationwhich theRespondent is testing and arehere foundto beviolative ofthe Act, thereis no evidence of frequent or system-atic interferenceor of suchintent as would warrant reasonable apprehensionof dangerthat it willcommit unfair labor practices different from or not relatedto those found herein. Itwill thereforebe recommended that the order hereinbe coextensive with the unfair labor practices actually committed by the Re-spondent,and be limited to any like or related conduct.Upon the basis of the above findings of fact and upon the entire record in thecase, the undersigned makes the following :CONCLUSIONS OF LAW1.Retail Clerks International Association,Local No. 1515-M.F.,A. F. L., is alabor organization within the meaning of Section 2 (5) of the Act.2.By promulgating and enforcing a rule prohibiting nonemployee union organ-izers from soliciting employees on behalf of a union on the employees'own timeand in publicareas, withoutlimitation of such areas to the selling floors ; bypromulgating and enforcing a rule prohibiting employee organizers from solicit-ing for a union on nonworking time in any portion of the Respondent's premisesother than"employee areas" ;and by interrogation concerning an employee'sunion affiliation,activities, and sympathies,and promise of benefit in connectiontherewith,thereby interfering with, restraining,and coercing its employees inthe exercise of rights guaranteed in Section 7 of the Act, the Respondent has en-gaged in and is engaging in unfair labor practices within the meaning of Section8 (a) (1) of the Act.3.The aforesaid labor practices are unfair labor practices affecting com-merce within the meaning of Section 2 (6) and(7) of the Act.[Recommendations omitted from publication in this volume ]LEADER NEWS CO., INC.andOFFICEEMPLOYES INTERNATIONAL UNION,LOCAL 153, AFL.Case No. 2-CA-1609.February15, 1952Decision and OrderOn August 7, 1951, Trial Examiner Sydney S. Asher, Jr., issuedhis Intermediate Report in the above-entitled proceeding, finding thatthe Respondent had engaged in and was engaging in certain unfairlabor practices and recommending that it cease and desist therefromand take certain affirmative action, as set forth in the copy of theIntermediate Report attached hereto.Thereafter, the Respondentfiled exceptions to the Intermediate Report and a supporting brief.The Respondent's request for oral argument is hereby denied because98 NLRB No. 22. 120DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe record, including the Respondent's brief and exceptions, ade-'quately present the issues and positions of the,parties.The Board has reviewed the rulings made by the Trial Examinerand finds that no prejudicial error was committed.The rulingsare hereby affirmed.The Board has considered the IntermediateReport, the Respondent's exceptions and brief, and the entire recordin the case, and hereby rejects the Trial Examiner's findings, conclu-sions,and recommendations, except insofar as they are consistentwith our findings, conclusions, and order hereinafter set forth.1.The Trial Examiner found that the Respondent violated Section8 (a) (5) and (1) of the Act by failing to answer the Union's letterrequesting negotiations and by dealing instead directly with theemployees which resulted in the granting of certain benefits and con-cessions.We do not agree.The facts, which we find to be relevant to this issue, are substantiallyas follows :On August 24, 1950, a majority of the Respondent's employees signedunion-authorization cards.'On August 28, the Respondent receivedfrom the Union a letter stating that the Union represented the Re-spondent's employees and requesting an appointment to discuss recog-nition and a contract.The Respondent's president thereupon sum-moned to his office his son, Stanley M. Estrow, a practicing attorneyin New York City.When Estrow appeared at his father's office inthe plant, two employees 2 entered and informed the Respondent thatthey had been designated by the employees to talk to Attorney Estrowbefore any steps were taken by the Respondent with respect to theUnion's letter, and that the employees wanted to deal directly withmanagement.When Estrow remonstrated that he did not see howhe could deal with them directly in view of the Union's letter, hewas assured that the employees could negotiate directly withmanage-ment.Estrow replied in effect that the Respondent would bargainwith the Union or with the employees, but that the Respondent woulddeal directly with the employees only if the Union approved that pro-cedure.To that end Estrow suggested that the employees check withthe Union and advise him whether the Union would consent to directnegotiations with the employees.After the union steward made atelephone call to the Union, the employees reported to Estrow thattheUnion had agreed to direct employee negotiations 3 and againI In view of our decision herein, we find it unnecessary to determine whether the authori-zation cards were to become effective only after the employees failed in direct negotiationswith the Respondent and whether the Trial Examiner erred in excluding testimony offeredby the Respondent to establish such a condition.2 Solomon,the union steward, and Marilyn Cohen.While Ben J. Cohan, the Union's business representative,denied having consented tosuch a procedure, he admitted that on August 24 lie told the employees to attend meetingswith Estrow and to "discuss...improvements in wages, liouis and working conditions." LEADER NEWS Co., INC.121requested that the Respondent bargain directly with the employees.Such direct negotiations were thereupon undertaken in several meet-ings 4 with Estrow, and by September 5 the employees acceptedEstrow's offer of a wage increase and other benefits.Throughoutthis period the Union, although fully aware of the direct negotiationswhich were in progress, at no time voiced any protest.Upon the basis of the record as a whole, we cannot say that Respond-ent has failed to perform its statutory obligations.We arrive atthis conclusion in view of the Respondent's expressed willingness tobargain with the Union upon receipt of its letter, its expressed unwill-ingness to deal directly with the employees unless the Union were toauthorize such procedure, its exhortation to the employees to checkwith the Union and report back whether such authorization had beenobtained, its undertaking of such direct negotiations in good faithreliance upon the employees' assurance that the Union had been advisedand had authorized such dealings, and the Union's failure to lodgeany protest, although fully aware of the direct negotiations over aperiod of more than a week. This conduct not only verified thecorrectness of the employees' report to Estrow, but under all thecircumstances was tantamount at least to tacit authorization to theemployees to deal directly with Respondent.5 Indeed, even theGeneral Counsel conceded at the hearing that the Respondent actedin good faith in dealing directly with the employees.We accordingly find that the Respondent did not violate Section8 (a) (5) and (1) of the Act by its conduct hereinabove described.2.The Trial Examiner found that the Respondent violated Section8 (a) (1) of the Act by two statements made in the course of its meetingwith the employees.We do not agree.(a)The first alleged statement found by the Trial Examinerwas a threat to close the plant "if the union came in."This finding isbased solely on the testimony of Rafaniello, who testified on directexamination by the General Counsel as follows :Q. Now, during those first two or three meetings with Mr.Stanley Estrow, in Mr. Michael Estrow's office, do you recallwhether anything was said about the union coming into the plant?A. I believe at that very first meeting Mr. Estrow said some-thing about if the union came in, he would have to close downthe shop because he couldn't give us the raises that we wanted.The Trial Examiner credited this testimony of Rafaniello on thestated ground that Estrow did not deny having made the alleged*For reasons indicatedinfra,we find,contrary to the Trial Examiner,that no state-ments violative of the Act were made during these meetings.5Thus, the instant case is readily distinguishable on its facts fromReeder Motor Co.,96 NLRB 831. 122DECISIONS OF NATIONAL LABOR RELATIONS BOARDstatement.Although Attorney Estrow did not specifically denyhaving made this statement in so many words, he gave a differentversion of the conversation when he testified, in narrative form :So then I had previously told them that we were not in a verygood position financially, insofar as any arrangements with theemployees were concerned, so that they could not expect anythingtoo munificent from us, that we could not be as liberal as we wouldlike to be.Estrow's testimony was not only corroborated by that of employeeMyrna Pitt; shespecifically deniedthat Estrow made the threat inquestion.Moreover, although there were at least 15 employees presentat the time of the alleged threat, no employee, except Rafaniello, wasplaced on the stand to testify as to the threat.On the other hand, Rafanlello admitted at the hearing that at aboutthe time in question he was playing "tick-tack-toe" with anotheremployee and "wasn't listening" to Estrow. In fact, at one pointin his testimony on cross-examination, Rafaniello stated that he didnot "recall" that Estrow mentioned the Union in making the allegedthreat.In addition, on independent matters, Rafaniello changedhis testimony during the course of the hearing and also admittedhaving lied to Estrow.Under all the circumstances, we believe thatthe Trial Examiner's credibility finding is clearly in conflict withthe preponderance of the evidence on the record as a whole.Accord-ingly, we do not credit Rafaniello's testimony in this respect and findthat Estrow did not threaten to close the plant in the event of unionorganization.(b)The Trial Examiner found that the second statement was madeduring the bargaining negotiations on September 5, after the employeeshad first rejected the wage increase offered by Estrow and expressedtheir desire to bargain through the Union.At this point, whenemployee Pitt asked Estrow what would happen to those employeeswho wanted to accept the Respondent's offer, Estrow replied that"because of the people who wanted to join the Union, no one wouldget anything."The Trial Examiner found that this was a coercivestatement proscribed by Section 8 (a) (1) of the Act.Although not entirely free from doubt, we believe that, in viewof the Respondent's conduct during the direct ' negotiations withthe employees, the statement did not have a reasonable tendency torestrain and coerce the employees.Under the circumstances, thereasonable "implication of this statement was that the Respondentcould not engage in individual dealings once the employees desiredto negotiate through the Union as their bargaining representative,a position which was in conformity with the established law.This LEADER NEWS CO., INC.123is confirmed by Estrow's earlierstatements to the employees that theemployees and the Union consented to direct dealings with theemployees.Accordingly we shall dismiss the complaint in its entirety.OrderUpon the entire record in the case, and pursuant to Section 10 (c) ofthe National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that the complaint herein against theRespondent, Leader News Co., Inc., be, and it hereby is, dismissed.Intermediate ReportThese proceedings involve allegations that Leader News Co., Inc., New York,New York, herein called the Respondent, interfered with, restrained, and coercedits employees in violation of Section S (a) (1) of the National Labor RelationsAct, as amended (61 Stat. 136), herein called the Act, and refused to bargaincollectivelywith Office Employes International Union, Local 153, AFL, hereincalled the Union, in violation of Section S (a) (1) and (5) of the Act. Afterissuance of a complaint and filing of an answer, a hearing was conducted beforeme on May 21, 1951, at New York, New YorkAll parties were represented andparticipated fully in the hearing.'The evidence reveals that (1) the Respondent is engaged in commerce withinthe meaning of the Act ; 2 (2) Office Employes International Union, Local 153,AFL, the charging party, is a labor organization within the meaning of the Act,and (3) the unit appropriate for the purposes of collective bargaining within themeaning of Section 9 (b) of the Act consists of all office, clerical, and shippingemployees of the Respondent employed at its Lexington Avenue plant, exclusiveof all supervisors as defined in the Act.There is no dispute concerning thesematters.The disputed matters concern (1) certain acts of interference, restraint, andcoercion alleged to have been committed by the Respondent; (2) whether or notthe Union represented a majority of employees in the appropriate unit on August24, 1950, and at all times since that date ; and (3) whether or not the RespondentIAt the close of the hearing,time was granted to all parties for filing briefs or proposedfindings and conclusions.At the request of counsel for the Respondent,the Chief TrialExaminer extended the time for filing briefs to June 21,1951.On June 22,1951, counselfor the Respondent sought an additional extension of time.This request was denied by theChief Trial Examiner on the same day.Thereafter,on June 25,1951,a brief was receivedfrom the Respondent's counsel.It has not been consideredNo other party filed a brief.On July 23,1951, after notice to all parties and in the absence of objection,an order wasissued correcting certain errors in the transcript of record!2The Respondent is engaged at New York,New York, in the business of rendering shippinginstructions and billing and collection services to publishers in connection with the distribu-tion of various periodicals to wholesale news dealers located throughout the United Statesand in various foreign countries,and to remitting to said publishers the price of magazinesand other related periodicals.During the year 1950,the Respondent received in excess of$50,000 for the services desciibed above from publishers shipping in excess of $25,000 worthof magazines and other related publications to and from States other than the State of NewYork and foreign countries.The publishers themselves are instrumentalities of interstatecommerce.The Respondent concedes the Board's jurisdiction. 124DECISIONS OF NATIONAL LABOR RELATIONS BOARDrefused to bargain collectively with the Union in good faithon andafter August28, 1950, after having received the Union's demandfor recognition.FactsIn the latter part of August 1950, the Respondent employed 17 nonsupervisoryemployees.About August 19 or 20, 1950, 4 of them, William Solomon, JerryRafaniello, Gene Klein, and David Goldstein, visited the office of the Union andobtained blank membership application cards.On August 24, 12 of the Respond-ent's employees attended a meeting at the office of Ben J. Cohan, the Union'sbusinessrepresentative.During the course of the meeting, all 12 employeespresent signed application cards for membership in the Union, and the cards of 2other employees were submitted to the Union either that day or shortly there-after.'Solomon was elected shop steward, and Rafaniello assistant shopsteward.'Cohan was asked whether the employees should attend any meetingcalled by representatives of the Respondent and whether they should answerquestions at any such meeting.He replied that they should attend such meetingsand answer questions, but should not enter into negotiations with the Respondent,as the Union was their bargaining representative.5On the following day, August25 (a Friday), the Union sent a registered letter to the Respondent stating thatit represented the Respondent's employees and requesting a meeting for the pur-pose of discussing recognition and a collective bargaining agreement. This letterwas never answered by the Respondent. On August 28 the Union filed a petitionwith the Board, seeking certification as the bargaining representative of theRespondent's employees.6The letter described above was received by the president of the Respondenton Monday, August 28-a fact which immediately became known to all theemployees.'He telephoned to Stanley M. Estrow, his son and the attorney for theRespondent. In response to this telephone call, Estrow appeared at the Respond-ent's place of business on the same day 3 and commenced to read the Union'sletter in his father's officeBefore he had finished reading the letter, however,Solomon entered, accompanied by Marilyn Cohen, another employee.Theyinformed Estrow that they had been designated by the employees to talk to himbefore any steps were taken by the Respondent with regard to the Union's letter.8All the cards are dated August 24There is some conflict as to whether these two cardswere turned in during the meeting of August 24 or at some later date.However,I find itunnecessary to resolve this conflict.4There is some conflict as to whether or not Klein was also elected an additional assistantshop stewardHowever, I deem it unnecessary to resolve this conflict.5The finding with respect to Cohan's answer to this question is based upon the credited,testimony of Cohan, a witness for the General Counsel, who impressed me as an accurate,sincere, and dependable witness.8Case No. 2-RC-2656.On September 5, 1950, the Board's Regional Office sent a letter tothe Respondent notifying it of the filing of this petition.This was apparently the firstknowledge obtained by the Respondent that the Union had filed such a petition.°The employees realized that the Union would write such a letter, and designated oneof their number to watch for it and to notify them when it arrivedThis plan wascarried out, and the employees were thus informed of the letter's receipt immediately upon,its arrivalThey anticipated that the letter would cause Stanley M. Estrow, the Respond-ent's attorney,to visit the Respondent's place of business and talk to the employees.Aswill be seen,events bore out their expectations in this respect.8The finding that Estrow appeared on the same day as the letter's receipt is based uponthe credited testimony of Rafaniello.Estrow's testimony that he appeared the dayfollowing the letter's receipt is deemed inaccurate,as he admittedly appeared on August28, and the previous day was a Sunday. LEADER NEWS CO., INC.125This, however, was not true ; Solomon and Cohen had not been so "designated." sThey stated that the employees desired to negotiate directly with management.Estrow answered that he did not understand how he could deal directly with theemployees in view of the Union's letter. Solomon and Cohen replied that theemployees understood that they could negotiate directly with management10Estrow thereupon assembled all the Respondent's employees in the Respondent'splace of business, and addressed them.This meeting commenced at about 4 p. m.and lasted approximately 2 hours."Estrow mentioned that he had received aletter from the Union demanding recognition, and remarked that he did notunderstand why the employees wanted a union. Solomon replied that theemployees were dissatisfied with the wages and that there were other benefitswhich they desired, such as sick leave.Estrow stated that he would have toclose down the shop if the Union came in, because he could not give the employeesthe wage increases they wanted.'He asked the employees whether they wantedto deal directly with him, or whether they wanted him to negotiate with theUnion."During a brief pause which followed, Solomon called Cohan on the tele-phone and told Cohan that the employees had been addressed by Estrow. Cohanreplied that the employees should attend any meeting called by Estrow andanswer questions, but should not negotiate with him'" The employees theninfotmed Estrow that they wanted to negotiate directly with him. It was ar-ranged that a group of employees would meet with Estrow at a later date.In accordance with this understanding, a meeting was held at lunch time onAugust 31 at the Respondent's place of business.The Respondent was repre-sented by Estrow and two supervisors.The employees were represented by fiveemployee representatives, each from a different department.'6No representative6Rafaniello, a witness for the General Counsel, testified credibly that he knew nothingabout Solomon and Cohen being selected to speak to Estrow.Employee Sarah Marcus,a witness for the Respondent, testified to the same effect. I Employee Myrna Pitt, a witnessfor the Respondent, testified that Solomon and Cohen were designated by the employeesto speak to Estrow when the Union's letter arrivedShe did not describe how or underwhat circumstances this "designation" was accomplished.Her testimony in this respectis rejectedIt appears likely that had such a "designation"taken place,Rafaniello-who was the Union's assistant shop steward-would have known of it.to The findings with respect to the discussion between Estrow and Solomon and Cohenisbased upon the uncontradicted testimony of Estrow.Neither Solomon nor Cohentestified,and neither was in the Respondent's employ at the time of the hearing. TheRespondent'scounsel and counsel for the General Counsel both stated on the recordthat they had been unable to ascertain Solomon's whereabouts11Working hours were from 9 a in. to 5 p. in.Thus, the meeting extended about 1 hourbeyond working hours.12Testimony was given concerning this meeting on behalf of the General Counsel byRafaniello, and on behalf of the Respondent by Estrow, Pitt, and Marcus.According toRafaniello, Estrow stated that "if the Union came in, he would have to close down theshop because he couldn't give us the raises that we wanted."While Rafaniello admittedthat he had not paid attention during Estrow's entire speech, his testimony in regard tothis statement of Estrow was positive,and was not shaken on cross-examination. Estrow,who testified after Rafaniello,did not deny that he made such a statement to the employees.Pitt, in effect, denied that Estrow had made such a statementAlthough Marcus testifiedwith respect to the meeting in question, she did not mention the statement alleged to havebeen made by Estrow In view of the fact that Estrow did not deny having made such astatement,I adopt Rafaniello's testimony that Estrow made such a statement,and rejectthe contrary testimony of Pitt13Estrow testified that he left the room in order to give the employees an opportunityto discuss among themselves what they wanted done.Rafaniello denied that Estrow leftthe room. In this respect, I credit the testimony of Rafaniello.1"The finding with respect to the telephone call made, by Solomon to Cohan is basedupon the credited testimony of Cohan.15These included Solomon, Rafaniello,and Cohen.While there is some slight conflictin the record,I find that the employee representatives were chosen by the employees, andthat the Respondent took no part in their choice.I 126DECISIONS OF NATIONAL LABOR RELATIONS BOARDof the Union attended.During the course of this meeting, Estrow again statedthat he was "very surprised" that the employees had taken "such a rash move"as going to the Union without first consulting him or some other official of theRespondent.He also explained the provisions of the Respondent's pension fund,which had been in effect since 1942.The employee representatives presentedtheir demands with respect to wages and other conditions of employment.Estrow remarked that their demands were "out of line," but informed them thathe would investigate the matter and give them the Respondent's answer at a laterdate.Another meeting was held on the following day, September 1, on the Re-spondent's premises.The Respondent was represented by Estrow and one super-visor ; the employees by three employee representatives 1sEstrow again ex-plained the pension fund.The employees asked for wage increases and 15 days`sick leaveEstrow offered them 5 days' sick leave, and a wage increase of 5 per-cent every 6 months tip to 3 years.When the employees voiced dissatisfactionwith the proposed wage raise, Estrow offered them, an immediate increase of $3per week.He suggested that the employees discuss the offer among themselvesand advise him of the group's decision."On September 5," before office hours, the employees met and discussed the Re-spondent's offer.No representative of the Union or the Respondent was present.The consensus of opinion was to reject the offer.That same day Estrow inter-viewed the employees in groups.1DHowever, neither Solomon, Klein, norRafaniello were present in any of these groups" Solomon, stating that Estrowwanted to know if everyone was satisfied, commenced to take a poll among theemployees but became angry at their evasive answers and requested Rafanielloto take the poll.Rafaniello then asked each employee : "Should we acceptEstrow's offer or let the Union negotiate for us?"The result was overwhelminglyagainst accepting the Respondent's offer 21Rafaniello reported this result to.Estrow.`Employee Myrna Pitt then asked Estrow what would happen withrespect to those employees who wanted to accept the Respondent's offer.Estrowreplied that "because of the people who wanted to join the Union, no one would16 Solomon,Rafaniello,and Klein.27The authority of the employee representatives to negotiate was apparently somewhatlimitedOn this subject Rafaniello testified :We were supposed to collect the grievances, the salary increases that everyone wanted,and benefits that we wanted from Mr. Estrow, and we were supposed to present them,to Mr. EstrowWe were not to decide anything.We were just to relay the offer.18September 2 was a Saturday, September 3 a Sunday, and September 4, Labor Day.10According to Estrow's testimony, the employees "wanted to know how the plan,applied to each of them individually," and he discussed it with them, and told them "itwas up to them to determine as amongst themselves whether they wanted to accept theplan or not, or whether they wanted to submit a counterproposal " According to thetestimony of Marcus, the employees filled outslipscontaining their individual demands,and submitted these slips to Estrow in groups.It is not clear,however, if Marcus wasreferring to the group conferences with Estrow on September 5.20The finding that these three employees were not included is based upon the undeniedand credited testimony of Rafaniello.Estrow, who was present during Rafaniello's testi-mony, and who later himself took the stand, neither denied this fact nor offered any-explanation.21According to Rafaniello, the vote was 14 to 4 against the Respondent's offer.Asthere were only 17 nonsupervisory emploSees eligible to participate in the vote, Rafaniello'sfigures are not entirely accurate22The finding with respect to this poll is based upon the credited and uncontradictedtestimony of RafanielloAlthough he was followed on the stand by Pitt, Marcus, andEstrow (witnesses for the Respondent), all of whom had been present during his testi-mony, none of them testified regarding this poll. LEADER NEWS CO., INC.get anything." 2'After that, Rafaniello and another employee went to the wash-room.When they returned, they were informed by employee Marilyn Cbhen thatall the employees were apparently satisfied with the Respondent's offer.There-after, a committee of employees informed Estrow that the Respondent's offer wassatisfactory, and requested that he put the wage increase and sick leave intoeffect "This was (lone.Later, the Respondent posted on its bulletin boardan announcement of the new wage rates and sick leave.-On September 28, 1950, the Union filed the original charges herein, and onOctober 30, 1950, withdrew its representation petition without prejudice.Onthe same day, the Union filed the first amended charges herein.Interference, Restraint, and CoercionThe complaint alleges and the answer denies that the Respondent from on orabout August 28, 1950, has interfered with, restrained, and coerced its employeesin the following respects:(a) Interrogating its employees concerning their unionaffiliation; (b) threatening its employees with discharge or other reprisals ifthey joined or assisted the Union; (c) warning its employees to refrain fromassisting, becoming members of, or remaining members of, the Union; (d) offer-ing, promising, and granting a wage increase to its employees on or about Sep-tember 12, 1950; (e) offering, promising, and granting sick leave or vacationand other benefits to its employees on or about September 12, 1950; (f) circulat-ing among its employees for their signature a petition repudiating and with-drawing from the Union.At the close of the General Counsel's case, the Respondent moved to dismissthose portions of the complaint designated above as (a), (b), (c), and (f).With the concurrence of the General Counsel, the motion was granted with respectto the sections designated (a) and (f) R5With respect to the sections desig-nated as (b) and (c), ruling was reserved.This part of the motion is disposedof herein.With respect to the sections designated as (b) and (c), it will be recalled thaton August 28, Estrow told the assembled employees that the plant would beclosed if the Union came in. Such a threat undoubtedly constitutes inter-ference, restrain,and coercion,violative of Section 8 (a) (1) of the Act."Moreover, Estrow's statement to Pitt that no employee would receive anyraise in pay because some had chosen to be represented by the Union clearlyindicated that continued adherence to the Union would stand in the way ofwage increases.Thus it, too, coerced the employees in violation of their statu-tory rights.By these two statements of Estrow, the Respondent violated Sec-tion 8 (a) (1) of the Act. Accordingly, the Respondent's motion to dismissthose portions of the complaint designated as (b) and (c) is denied.""The finding with respect to this conversation between Pitt and Estrow is based uponthe uncontradicted and credited testimony of Rafamello.Although both Pitt and Estrowfollowed Rafamello on the stand, and both were present during Rafanlello's testimony,neither testified with regard to this particular conversation.='Estrowtestified that the committee consisted of Solomon,Cohen, and Rafaniello.Rafaniello testified that "lie didn'thas a anything to do"with communicating to Estrowthat the employees would accept the Respondent's offer.In this respect, I credit Rafani-ello's testimony" Withrespect to the section designated(f),Rafaniello testified that, at the behest ofSolomon,he signed a certain document.However,the document was not introduced intoevidence,and it was not shown that Solomon,when he requested Rafamello to sign, wasacting on behalf of the Respondent.26AKravitz&Conipiany,89 NLRB 1415;andQueen City Valves,Inc ,93 NLRB 157627Those portions of the complaint designated as (d) and (e) will be discussed below. 128DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Union'sMajority StatusThe complaint alleges and the answer denies that on August 24, 1950, amajority of the employees in the unit described above designated the Unionas their bargaining agent, and that at all times since that date the Union hasbeen their bargaining representative by virtue of Section 9 (a) ofthe Act.As previously related, at least 12 of the Respondent's 17 nonsupervisory em-ployees had signed union application cards on August 24.These cards wereworded as follows :OFFICE EMPLOYES' INTERNATIONAL UNION, LOCAL 153American Federation of Labor265 West 14th Street, New York 11, N. Y.WA-9-3528-29-30I hereby enroll and designate Office Employes' International Union Local153 to represent me in all negotiations for collective bargaining and betterworking conditions.The Respondent sought to show that, prior to the execution of these cards,Cohan had verbally indicated to several of the employees that, by signing thecard, they neither became members of the Union nor designated the Union astheir collective bargaining agent, but simply authorized the Union to write aletter to the Respondent on their behalf.28This testimony, however, was rejectedas an attempt to vary the terms of a written instrument by parole evidence 21The Respondent also maintains that the employees merely joined the Unionin order to use it as a means of compelling the Respondent to deal directlywith them.Whatever the motive of the employees may have been, however,it is clear that a majority of them did, in fact, designate the Union as their bar-gaining agent on August 24, 1950. I therefore find that, on that date, theUnion represented a majority of the employees in the bargaining unit describedabove.Did the employees thereafter revoke their designation of the Union? So faras the record shows, none of them did so in any writing addressed to the Unionor to the Respondent. It may perhaps be argued that, on August 28, by verballyinforming Estrow that they were willing to deal directly with the Respondent,the employees in effect revoked their designation of the Union.But furtheranalysis of the conditions under which this step was taken lead to the conclu-sion that such was not the case. The decision that the employees wanted todeal directly with Estrow was communicated to Estrow on the Respondent'spremises, at a meeting called by Estrow, in response to a question put to the em-ployees by Estrow, and in his presence. In such an atmosphere, it cannot besaid that the decision represented the free and untrammeled expression of the28 This evidence was apparently introduced to substantiate the Respondent'sthirdaffirmative defense, contained in its answer,which alleges that"amajority of the em-ployees ... had been told . . . that the execution of membership cards by them was atentative act which would not become effective until after the employees had terminatednegotiations with the Respondent and that there would be no action taken by the Unionin behalf of such employees."29 It has been held that an employee's thoughts as to what a union card meant cannotnegative the overt action of having signed a card designating a union as bargaining agent,Joy Silk Mills v. N. L. R. B,185 F. 2d 732, 743(C. A., D. C.),certiorari denied, 341 U. S.914, and that testimony of employees'subjective intention in signing union cards cannotbe accepted to change the legal effect of their overt acts,The Nubone Company, Inc.,62NLRB 322, 344, enforced 155 F. 2d 523(C. A. 3). LEADER NEWS CO., INC.129employees' choice.30Moreover, it is significant that Estrow, on August 28 andthereafter, interfered with, restrained, and coerced the employees in the mannerdescribed above. It is reasonable to infer, and I find, that the Union's purportedloss of majority, if any, is directly attributable to Estrow's illegal conduct.TheRespondent cannot, as justification for its refusal to bargain with the Union,set up the defection of union members which it had induced by unfair laborpractices, even though the result was that the Union no longer had the supportof a majority 81The action of the employees on August 28, in effect repudiatingthe Union, was ineffective because it was not voluntary.Moreover, by theiroverwhelming vote on September 5 to conduct negotiations through the Union,the employees reaffirmed their previous designation of the Union as their bar-gaining agent. I therefore find that at all times since August 24, 1950, the Unionhas been, and still is, the exclusive representative for the purposes of collectivebargaining of all the employees in the unit described above, by virtue of Section9 (a) ofthe Act.The Respondent's Refusal toBargainThe Union's letter of August 25 to the Respondent was clearly an effectivedemand for recognition.This letter was ignored by the Respondent. As theUnion in fact represented a majority of the employees at the time the letter wasreceived, it was an illegal refusal to bargain for the Respondent to ignore theUnion's letter, unless it had a good and sufficient reason for so doing. In itsanswer, the Respondent alleges as a first affirmative defense that after receiptof the Union's letter the Respondent "was informed by a committee of its em-ployees that they desired to negotiate directly with the employer, to disregardthe notice from the Union, that they had notified the Union, and that said Unionhad advised them that they had no objection thereto."While it is not entirelyclear from either the pleadings or the oral argument, I assume that the Respond-ent attempts to justify its failure to reply to the Union's letter on the ground thatthe conduct of the employees on and after August 28 raised a reasonable doubtin the mind of the Respondent that the Union represented a majority of theemployees.If such, indeed, is the Respondent's defense, I am of the opinionthat it lacks merit.The Respondent maintains that it was prepared to negotiate with the Unionif the employees so desired.This, however, is not borne out by the record.When Solomon and Cohen advised Estrow that the employees wanted to deal di-rectly with him, and falsely stated that they made this statement on the authorityof all the employees, Estrow was apparently not entirely convinced, for inorder to dissipate any lingering doubt he may have had, he assembled the em-ployees and proceeded to inquire of them with regard to their desires in thematter.This does not smack of good-faith doubt of the Union's majority.HadEstrow honestly entertained a doubt as to the Union's majority, he could haveasked the Union to submit some proof of its majority, or requested the Unionto file a representation petition, or himself have filed such a petition. Instead,however, he assembled the employees and questioned them directly: This hehad no right to do.Estrow knew, or should have realized, that the employees'expression of opinion voiced at a meeting called by the Respondent's attorneyon the Respondent's premises, and held in the presence of the Respondent'sattorney, could not result in a free and uncoerced expression of opinion.Hisconduct in this respect therefore does not indicate good faith.80While I consider Estrow's presence as a factor,I would not have reached a differentconclusion had I found thathe left theroom while the employees were making their decision.3'Medo Photo Supply Corporationv.N. L. R. B,321U. S. 678, 687;andFranks Bros.Company v N L R B,321 U 8 702. 130DECISIONS OF NATIONAL LABOR RELATIONS BOARDMoreover,Estrow's lack of good faith is shown by the fact that he engaged inunfair labor practices after the receipt of the Union's claim for recognition"This consisted of his threat to the assembled employees that he would closedown the pilant if the Union came in, and his statement to Pitt that since someemployees had chosen to be represented by the Union,no employee would getany raise.Finally, Estrow's conduct on September 5 in speaking to the employeesin separate groups, and his unexplained failure to include Solomon,Klein, andRafaniello-the three most active union adherents-in any of these groups is,at the least, highly suspicious.But even had Estrow still entertained any good-faith doubt-as to the Union'smajority on September 5, which I do not findto be the case,such a doubt would have been seriously undermined whenTtafaniello informed him that the employees had voted overwhelmingly toconduct the negotiations through the Union. It is therefore clear, and I find,-that at no time on or after August 28,1950, did the Respondent entertaina good-faith doubt of the Union'smajority.It follows that the Respondent'srefusal to bargain with the Union on August 28, 1950, and thereafter, wasviolative of Section 8 (a) (1) and(5) of the Act.The Respondent further argues that it relied upon the statements made toitby its own employees, which had been repeated from time to time, to theeffect that the Union was aware of these negotiations,and that they werebeing conducted with the Union's blessing and consent.In short, the Respondentmaintains that it was led to believe, by the employees'statements,that theUnion had no objection to the direct negotiations.In this connection,Estrowtestified that on August 28, the employees stated that they had called the Unionand had advised the Union that they were going to negotiate directly with theRespondent,and that the Union had expressed its approval.He further testifiedthat, at the negotiation meeting of September 1, he asked Solomon if the Unionhad changed its stand on the matter,and was told by Solomon that the Unionwas kept informed of each step being taken,and was satisfied that the employeesshould deal directly with the Respondent.In effect, this defense is only anotherfacet of the defense previously discussed,namely, that the Respondent in goodfaith doubted the Union's majority status.But as found above, the Respondentwas not acting in good faith when it failed to respond to the Union's demandthat it be granted bargaining rights.The Union'sKnowledge of the Direct NegotiationsAs the second affirmative defense contained in its answer,the Respondentalleges that"the acts of the Union in encouraging and approving of theemployees in having direct negotiations with Respondent and without objectionon the part of said Union,constituted entrapment in an effort to provide thebasis for the present complaint.That by said acts and actions on the part ofsaid Union,the bad faith on the part of said Union is obvious."In short, theRespondent maintains that the Union was fully aware of the fact that theRespondent was dealing directly with the employees,but took no steps to notifythe Respondent or the employees that it objected to this course of action.Pitt testified that after either the first or the second meeting between Estrowand the employees,she and about four other employees of the Respondentspoke to Cohan.According to Pitt, the employees told Cohan that they hadhad a meeting with Estrow, during which Estrow had expressed surprise andhad stated that he would like to negotiate directly with the employees "to put32CompareStar Beef Company,92 NLRB 1018,and Joy Silk Millsv.N. L. R B ,supra,at page 741. LEADER NEWS CO., INC.131an end to it.t'Pitt further testified that Cohan replied that "it was perfectlyall right" to talk toEstrow,and to negotiate with him.Cohan, however, deniedthat he had ever been told by any of the employees that they desired to negotiatedirectly with the Respondent.He testifiedthat sometime between August 27 andSeptember 2, he was informed by Solomon in a telephone conversation thatEstrow had made certain offers to the employees with respect to wages and otherworking conditions.Moreover, Cohan did not deny that he knew that theRespondent was negotiating directly with the employees. I reject Pitt's versionof the discussion between Cohan and the five employees, and credit Cohan'stestimony that he was never told by any employee that they preferred todeal directly with the Respondent.However, I am convinced and find thatthe Union was aware that direct negotiations were being conducted, but neverindicated to the employees that it approved of this procedure (on the contraryCohan told Solomon not to negotiate directly with Estrow), and never contactedthe Respondent with respect thereto after learning what had occurred.Does this fact help the Respondent? I do not regardas crucialthe fact thatthe Union failed to protest these direct negotiations by contacting the Respondent.Even though the Union knew that the Respondent was committing unfair laborpractices, it does not follow that it was under any duty to warn the Respondentof the consequences of its conduct.Nor may the Union's silencebe regardedas a withdrawal of its claim for recognition.A union's claim for recognitioncannot be deemed to have been withdrawn merely because it is not constantlyreiterated 33And the Union herein never revoked its letter of August 25, orotherwise took any affirmative action indicating a disclaimer of its interest inrepresenting the employees.The Union's withdrawal of its representationpetition on October 30, 1950, is immaterial to the issues herein, because itoccurred after the commission of the Respondent's unfair labor practices.Moreover. it is quite likely that the petition was merely withdrawn because of thefiling of the charges herein, especially since, by filing the charges, the Unionseeks to compel the Respondent to bargain with it. I therefore find that theUnion has never withdrawn its representation claim.The Wage IncreaseAs previously noted, the complaint alleges and the answer denies that the Re-spondent violated the Act by offering and granting a wage increase and sick leaveor vacation benefits to its employees on or about September 12, 1950"The grant-ing of a wage increase during a union's organizational campaign is notper seviolative of the Act.As the Board has said, "What is unlawful under the Act isthe employer's granting or announcing such benefits (although previously deter-mined upon bona fide)for the purposeof causing the employees to accept or rejecta representative for collective bargaining." 35 (Emphasis in original.) It issignificant that the wage increase and sick leave here in question were not offeredto the employees until after the Respondent was aware of the representationclaim of the Union. In view of this fact, and in view of other acts of inter-ference, restraint, and coercion committed by the Respondent, as well as its re-fusal to bargain with the Union, as found above, I am convinced, and find, thatthe wage increase and sick leave were granted to the employees in September 195033A union's unexplained failure to answer an employer's invitation to bargain or itsunexplained failure'to appear at a representation hearing, have been held not to constitutea disclaimer of its interest in representing the employees.Lee-Mark Metal MfgCo , 85NLRB 1299, footnote 4; and Fifteenth Annual Report of the National LaborRelationsBoard (1950), p 35.34These are the allegations designated as (d) and(e) above.35Hudson Hosiery Company,72 NLRB 1434, 1437. 132DECISIONS OF NATIONAL LABOR RELATIONS BOARDfor the purpose of influencing them to reject the Union as their bargaining repre-sentative.As such, it constituted a violation of Section 8 (a) (1) of the Act"Moreover,as the Respondent did not consult the Union before granting thesebenefits to its employees but instituted them unilaterally, this conduct constitutesan additional refusal to bargain with the Union,within the meaning of Section 8(a) (5) of the Act.nThe record,however, establishes that no increased vacationbenefits were granted to the employees,except as an indirect consequence of thenewly established sick leave."Accordingly,I find that the Respondent did notviolate the Act by granting increased vacation benefits to its employees.CONCLUSIONS OF LAW1.Leader News Co., Inc.,is engaged in commerce within the meaning ofSection 2 (6) and(7) of the Act.2.Office Employes'International Union, Local 153, AFL,is a labor organiza-tion within the meaning of Section 2 (5) of the Act.3.All office,clerical, and shipping employees of the Respondent employed atits Lexington Avenue plant,exclusive of all supervisors as defined in the Act,constitute a unit appropriate for the purposes of collective bargaining within themeaning of Section 9(b) of the Act.4.Office Employes'International Union, Local 153, AFL,was on August 24,1950,and at all times thereafter has been, the exclusive representative of all theemployees in the aforesaid appropriate unit for the purposes of collective bargain.ing within the meaning of Section 9 (a) of the Act.5.By refusing on August 28, 1950, and at all times thereafter,to bargain col-lectively with the Office Employes'International Union, Local 153,AFL, as theexclusive representative of alt its employees in the aforesaid appropriate unit,and by unilaterally instituting wage increases and sick leave in September 1950,the Respondent has engaged in and is engaging in unfair labor practices withinthe meaning of Section 8 (a) (5) of the Act.6.By the above conduct, by offering and granting a wage increase and sick leaveto its employees in September 1950, in order to induce them to reject the above-named labor organization as their bargaining agent, and by threatening its em-ployees with economic reprisals if they joined,assisted,or remained membersof the above-named labor organization,thus interfering with, restraining, andcoercing its employees in the exercise of rights guaranteed in Section 7 of the Act,the Respondent has engaged in and is engaging in unfair labor practices withinthe meaning of Section 8 (a) (1) of the Act.7.The aforesaid unfair labor practices tend to lead to labor disputes burdeningand obstructing commerce and the free flow of commerce and are unfair laborpractices affecting commerce within the meaning of Section 2(6) and(7) of theAct.8.The Respondent has not violated the Act by granting increased vacationbenefits to its employees.THE REMEDYHaving found that the Respondent has engaged in certain acts of interference,restraint,and coercion of its employees,itwill be recommended that it cease anddesist therefrom.36ComparePacific Plastic d Mfg Co , Inc,68 NLRB 52;Wire Rope Corporation of Amer-ica, Inc,62 NLRB 380,381-2;Federal-Mogul Corporation,Federal-Mogul Service Division,76 NLRB 17;andJoy Silk Mills v. N L.R. B, supra.at page 739.87May Department Stores Company v. N. L R B,326 U S 376,385 ;N. L R. B v.IV, snona Textile Mills, Inc,160 F 2d 201, 209(C. A8) ; Eva-Ravi Dress ManufacturingCompany,Inc, et al,88 NLRB 361,362, andMotorola,Inc.94 NLRB 116338 If not used,the sick leave was to be added to the employee's vacation, LEADER NEWS CO., INC.133;Having found that the Respondent has refused to bargain collectively with theUnion as the exclusive representative of its employees in the appropriate unitdescribed above, it will be recommended that it cease and desist therefrom, and-that, upon request, it bargain collectively with the Union, and if an agreement isreached embody such understanding in a signed agreement. It will, further be-.recommended that the Respondent refrain from negotiating directly with its.employees so long as any labor organization is their bargaining representative byvirtue of Section 9 (a) of the Act.In my opinion, the Respondent's conduct discloses a fixed purpose to defeat-self-organization and its objectives.Because of the Respondent's unlawful con-duct and its underlying purpose, I am convinced that the unfair labor practicesfound are persuasively related to other unfair labor practices proscribed by the,Act, and that the danger of their commission in the future is to be anticipatedfrom the course of the Respondent's conduct in the past.The preventive pur-pose of the Act will be thwarted unless the recommendations are coextensive with,the threat.In order, therefore, to make effective the interdependent guarantees.of Section 7, to prevent a recurrence of unfair labor practices, and to minimizestrife which burdens and obstructs commerce, and thus to effectuate the policies.of the Act, it will be recommended that the Respondent cease and desist frominfringing in any manner upon the rights guaranteed by Section 7 of the Act 39Having found that the Respondent has not violated the Act by granting- in-creased vacation benefits to its employees, it will be recommended that the;complaint be dismissed in this respect.[Recommendations omitted from publication in this volume.],Appendix ANOTICE TO ALL EMPLOYEESPursuant to the recommendations of a Trial Examiner of the National Labor-Relations Board and in order to effectuate the policies of the National Labor-Relations Act, we hereby notify our employees that:WE WILL NOT threaten our employees with economic reprisals if theyjoin, remain members of, or assist OFFICE EMPLOYES INTERNATIONAL UNION,,LOCAL 153, AFL, or any other labor organization, or offer or grant our em-ployees wage increases, sick leave, or any other economic benefit, in orderto induce them to refrain from joining, remaining members of, or assistingthe above-named labor organization, or any other labor organization.WE WILL NOT negotiate directly with our employees with respect to ratesof pay, hours of employment, and other conditions of employment, so longas the above-named labor organization, or any other labor organization,is the bargaining representative of our employees by virtue of Section 9 (a),of the National Labor Relations Act.WE WILL NOT in any other manner interfere with, restrain, or coerce our-employees in the exercise of their right to self-organization, to form, join,,or assist OFFICE EMPLOYES INTERNATIONAL UNION, LOCAL 153, AFL, or any-other labor organization, to bargain collectively through representatives oftheir own choosing, and to engage in concerted activities for the purpose ofcollective bargaining or other mutual aid or protection, or to refrain fromany or all such activities, except to the extent that such right may be affectedby an agreement requiring membership in a labor organization as a condition,,of employment as authorized in Section 8 (a) (3) of the National Labor.Relations Act.'ON. L R B v DxpiessPublishingCo , 312 U. S 426.998666-vol 98-53-10 134DECISIONS OF NATIONAL LABOR RELATIONS BOARDWE WILL bargain collectively,upon request, with OFFICE Eillpx,oYEs INTER-NATIONAL UNION, LOCAL 153, AFL, as the exclusive representative of all ouremployees in the bargaining unit describedbelow with respect togrievances,labor disputes,rates of pay, hours of employment, and other conditions ofemployment,and if an understanding is reached,embody suchunderstand-ing in a signed agreement.The bargaining unit is :All office,clerical, and shipping employees employed at our LexingtonAvenue plant,excluding all supervisors as defined in the National LaborRelations Act.LEADER NEWS CO., INC.,Employer.Dated --------------------By----------------------------(Representative)(Title)This notice must remain. posted for 60 days from the date hereof, and mustnot be altered, defaced, or covered by any other material.GENERAL ELECTRIC COMPANY, OPERATING DIVISION, LAMP DEPARTMENTandLOCAL 707, INTERNATIONAL UNION OF ELECTRICAL, RADIO ANDMACHINEWORKERS, CIO, PETITIONER.CaseNo. 8-RC-1378.February 15, 195Decisionand OrderUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Charles A. Fleming, hearingofficer.The hearing officer's rulings made at the hearing are free fromprejudicial error and are hereby affirmed.Upon the entire record in this case, the Board finds:1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organizations involved claim to represent certain em-ployees of the Employer.3.United Electrical, Radio, and Machine Workers of America,(UE), Local 707, herein called the Intervenor, contends that its ex-isting contract with the Employer constitutes a bar to this proceeding.The Petitioner contends that a schism has occurred within the ranksof the Intervenor affecting the bargaining unit in question, whichremoves the contract as a bar to a present determination of represent-atives.The Employer takes a neutral position.In May 1950, pursuant to its Decision and Direction of Elections,'the Board conducted elections, with both the Petitioner and the In-tervenor appearing on the ballot,inter alia,among the employeesof the Employer in 23 separate bargaining units found appropriate'General ElectricConnpany,89 NLRB 726.98 NLRB No. 25.